                                                                                                      DISTRICT OF OREGON
                                                                                                           FILED
                                                                                                           July 23, 2019
                                                                                                    Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                                        _____________________________
                                                                                               TRISH M. BROWN
                                                                                             U.S. Bankruptcy Judge




                                IN THE UNITED STATES BANKRUPTCY COURT

                                        FOR THE DISTRICT OF OREGON

           In re                                 )   Case No. 18-31957-tmb13
                                                 )
           Christine Elizabeth Larsen            )   ORDER APPROVING LOAN MODIFICATION
                                                 )   AGREEMENT WITH RESIDENTIAL CREDIT
                                                 )   OPPORTUNITIES TRUST V
                                 Debtor.         )


                   This MATTER comes before the Court on the Debtor’s Motion for an Order

           Approving Loan Modification (“Motion”) filed with the court on June 26, 2019 and served

           on all parties on the case mailing matrix.

                   Good cause exists to grant the Motion and therefore the Court orders as follows:

                   IT IS HEREBY ORDERED that Debtor’s Motion is Granted and the loan

           modification attached to the Motion as Exhibit A is approved.

                                                         ###




Page 1of 2 -   ORDER APPROVING LOAN MODIFICATION
                                                        Kuni Donaldson, LLP
                                                          Attorneys at Law
                                                     1975 SW First Ave., Suite H
                                                       Portland, Oregon 97201
                                 Case 18-31957-tmb13         Doc 27
                                                           (503) 227-3004          Filed 07/23/19
           PRESENTED BY:


           /s/ Laura L. Donaldson
           Laura L. Donaldson, OSB #022930
           KUNI DONALDSON, LLP
           1975 SW First Ave., #H
           Portland, Oregon 97201
           Telephone: (503) 227-3004
           Fax: (503) 227-3047
           Attorney for Debtor


           cc:    Christine E. Larsen
                  Residential Credit Opportunities Trust V, c/o Ron McMahan
                  ODR Bkcy
                  AMIP Management, LLC
                  Wayne Godare, Trustee
                  Laura L. Donaldson


           Certification:
           I hereby certify that no response was made within the response period (including any
           extension per FRBP 9006(f).


           /s/ Laura L. Donaldson
           Laura L. Donaldson, OSB#022930




Page 2of 2 -   ORDER APPROVING LOAN MODIFICATION
                                                     Kuni Donaldson, LLP
                                                       Attorneys at Law
                                                  1975 SW First Ave., Suite H
                                                    Portland, Oregon 97201
                              Case 18-31957-tmb13         Doc 27
                                                        (503) 227-3004          Filed 07/23/19
